Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, and 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 22 of U.S. Patent No. 10,021,207.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have known that all of the limitations in the current application are disclosed in patent 10,021,207 which includes extra features in the claim limitation.
With respect to claim 1, 9, and 16 Patent ‘207 discloses comprising: 
by a device having one or more processors, transmitting, to a server system configured to act as an intermediary between the device and content servers, a request for a content page, the request indicating a previously received version of a bundle of content items associated with the content page (claim 1, limitation 1, 3, 6, intermediary system between client devices and origin content servers, response to requests for content page indicating a version of the bundle previously received by respective client devices); 
receiving, over a network connection, the requested content page (claim 1, limitation 6, response to requests for content page indicating a version of the bundle); 
receiving, from the server system via a same established network connection, a particular version of the bundle of content items referenced by the requested content page, the particular version of the bundle comprising one or more updated versions of the content items in the bundle as compared with the version of the bundle indicated in the request (claim 1, limitation 7); and 
processing one or more of the content items to be rendered (claim 1, limitation 13).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-11, 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bangaa (US # 5,931,904, hereinafter Bangaa).
With respect to claim 1, Banga discloses a computer-implement method comprising: 
by a device having one or more processors, transmitting, to a server system configured to act as an intermediary between the device and content servers (col. 2, lines 44-60, the local proxy connects the user’s browser and the “remote proxy” which acts as a content server), a request for a content page, the request indicating a previously received version of a bundle of content items associated with the content page (col. 3, lines 36-45, the local proxy identifies which version of the page it has already cached as part of the request); 
receiving, over a network connection, the requested content page (col. 3, lines 4-14, the remote proxy receives the requested page and transmits the difference between the cached version and the current version); 
receiving, from the server system via a same established network connection, a particular version of the bundle of content items referenced by the requested content page, the particular version of the bundle comprising one or more updated versions of the content items in the bundle as compared with the version of the bundle indicated in the request (col. 3, line 36 - col. 4, line 29, The remote proxy receives, as part of the request from local proxy, the version of the data page it has already cached in the local proxy.  The remote proxy would determine if it should send the new version of the page or calculate and send the differences between the already cached version and the current version data to the local proxy.); and 
processing one or more of the content items to be rendered (col. 3, lines 4-14, a preferred technique, the user station reconstructs the current page from the cached version at the local proxy and the received difference data from the remote proxy).
With respect to claim 5, Banga discloses wherein processing the content items to be rendered comprises extracting the one or more content items from the bundle, and wherein the method further comprises rendering at least a portion of the content page using at least a portion of the obtained content items in the bundle (col. 3, lines 4-14, a preferred technique, the user station reconstructs the current page from the cached version at the local proxy and the received difference data from the remote proxy).
With respect to claim 7, Banga discloses receiving the bundle of content items without transmitting a request for the bundle, and without transmitting a request for any content item in the bundle (abstract, a user browser requests a page.  Local proxy interacts with a remote proxy to determine if the cached version of that page is a new version or stale version. The remote proxy determines and sends the differences to the local proxy which then reconstructs the new page from the differences and the stale version).
With respect to claim 8, Banga discloses wherein the request for the content page includes metadata indicating one or more content servers historically requested by the device (col. 3, lines 36-42, the local proxy caches the page assuming it has requested it previously), and wherein the method further comprises: 
receiving current versions of content items usable, at least in part, for rendering the content pages associated with the indicated content servers (abstract, The remote proxy determines and sends the differences to the local proxy which then reconstructs the new page from the differences and the stale version); and 
storing the content items in a cache accessible by the device (abstract, the local proxy receives the difference data from the proxy server to reconstruct the new page for the differences and stale version of the page data).
With respect to claim 10, Banga discloses wherein establishing the browser session comprises one or more of receiving, via the browser, user input indicating a request for a content page or receiving information indicating opening of the browser (Banga, col. 2, lines 3-10, lines 49-55 The user station requests one of the pages from one of the servers. The method comprises sending a request from the user station to the gateway for retrieval of the data page from one of the servers.  World Wide Web browser software is designed to communicate with a proxy, which in turn relays the browser's requests to the network servers, and returns the requested data in the form of one or more pages.).
With respect to claim 11, Banga discloses wherein in response to receiving the request for the content page the operations further comprise: 
transmitting, to the server system, the request for the content page (abstract, a user browser requests a page. ) ; 
receiving the custom bundle, wherein the custom bundle comprises one or more content items referenced by the content page (abstract, The remote proxy determines and sends the differences to the local proxy which then reconstructs the new page from the differences and the stale version); and 
storing the one or more content items in the cache storing the content items in a cache accessible by the device (abstract, the local proxy receives the difference data from the proxy server to reconstruct the new page for the differences and stale version of the page data).
With respect to claim 14, Banga discloses wherein the custom bundle comprises content items associated with content pages historically requested by the user (col. 3, lines 36-42, the local proxy caches the page assuming it has requested it previously).
With respect to claim 15, Banga discloses wherein the operations further comprise: 
transmitting, to the server system, a request for a content page (abstract, a user browser requests a page. ); 
in response to receiving the content page, accessing the cache and obtaining, from the cache, one or more content items referenced in the content page (col. 3, lines 36-40, the local proxy also caches the page (assuming it has requested it previously), and as part of its request for the data page, identifies which version it already has cached.); and 
rendering the content page using, at least in part, the obtained content items (col. 3, lines 4-14, a preferred technique, the user station reconstructs the current page from the cached version at the local proxy and the received difference data from the remote proxy).
With respect to claims 9, 16, and 20.  They are of similar claims to claims 1 and 7 and therefore are rejected for the same reasons above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Banga and in view of Lam (US 2013/0067170, hereinafter Lam).
With respect to claims 2 and 17, Banga discloses wherein processing the content items to be rendered comprises: 
accessing, via a browser module associated with a browser executing on the device, a cache of the device accessible to the browser (col. 3, lines 4-14, a preferred technique, the user station reconstructs the current page from the cached version at the local proxy and the received difference data from the remote proxy).
However, Banga does not disclose pre-populating, by the browser module, the cache with the content items.
In the same field of endeavor, Lam discloses in [0070], the disclosed embodiments beneficially allow for browser predictive caching that can anticipate when the user will require certain content, and download and pre-render it ahead of time in a timely manner just before the user requests it.  Banga and Lam are analogous art because they disclose caching webpages.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Banga with pre-populating, by the browser module, the cache with the content items as disclosed in Lam in order to pre-render the predictive caching.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient caching system by predicting what contents are needed just before the user requests it.

With respect to claims 3 and 18, Banga discloses wherein the browser module comprises one of an application, a browser extension, or a browser add-in (col. 2, lines 44-60, an application known as a proxy relays the browser’s request to the network servers utilizing World Wide Web Browser).
With respect to claims 4 and 19, Banga discloses wherein the method further comprises: 
obtaining, by the browser and from the cache, the content items (col. 3, lines 36-40, the local proxy also caches the page (assuming it has requested it previously), and as part of its request for the data page, identifies which version it already has cached.); and 
rendering, by the browser, at least a portion of the content page using at least a portion of the obtained content items (col. 3, lines 4-14, a preferred technique, the user station reconstructs the current page from the cached version at the local proxy and the received difference data from the remote proxy).
In addition, Lam discloses cache is pre-populated prior to requests by the browser for the content items ([0070], browser predictive caching that can anticipate when the user will require certain content, and download and pre-render it ahead of time in a timely manner just before the user requests it).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Banga and in view of Hoffman (US 2015/0026239, hereinafter Hoffman).
With respect to claim 6, Banga does not disclose maintaining version information regarding bundles received from the server system.
In the same field of endeavor, Hoffman discloses in [0053] Every whole web page, i.e., a web page along with all its resources, may also have a version indicator. The version of the page, or an identifier that stands for this version, may be sent to the client system along with the web page every time it is requested. If the client system has already accessed that page, the version of the page received by the client system, or an identifier which represents the current version, may be sent with the request.  Banga and Hoffman are analogous art because they disclose caching webpages.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Banga with maintaining version information regarding bundles received from the server system as disclosed in Hoffman in order to indicate which version cache it has.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient caching system by being able to label which version cache each system has.
With respect to claim 12, Banga does not disclose wherein the identifying information comprises one or more cookies associated with the user.
In the same field of endeavor, Hoffman discloses in [0053] If the client system has already accessed that page, the version of the page received by the client system, or an identifier which represents the current version, may be sent with the request. In one embodiment, this may be achieved by using cookies.  Banga and Hoffman are analogous art because they disclose caching webpages.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Banga with wherein the identifying information comprises one or more cookies associated with the user as disclosed in Hoffman in order to indicate which version cache it has.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient caching system by being able to label which version cache each system has.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banga and in view of Hoffman and in view of Zhang (US 2014/0033019, hereinafter Zhang).
With respect to claim 13,  Banga discloses wherein the custom bundle is provided in response to a request for a content page associated with a content server (Banga, col. 2, lines 3-10, lines 49-55 The user station requests one of the pages from one of the servers. The method comprises sending a request from the user station to the gateway for retrieval of the data page from one of the servers.), the content server storing information associated with the user (abstract, the local proxy receives the difference data from the proxy server to reconstruct the new page for the differences and stale version of the page data), wherein the custom bundle comprises content images presented upon the user logging into the content server.
However, Banga does not disclose wherein the server system identifies the user to the content server using the one or more cookies.
In the same field of endeavor, Hoffman discloses in [0053] If the client system has already accessed that page, the version of the page received by the client system, or an identifier which represents the current version, may be sent with the request. In one embodiment, this may be achieved by using cookies.  Banga and Hoffman are analogous art because they disclose caching webpages.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Banga with wherein the server system identifies the user to the content server using the one or more cookies as disclosed in Hoffman in order to indicate which version cache it has.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient caching system by being able to label which version cache each system has.
However, Banga and Hoffman do not disclose wherein the custom bundle comprises content images presented upon the user logging into the content server.
In the same field of endeavor, Zhang discloses in [0033] the request may also include a timestamp identifying when the request was transmitted. An authentication process 204 may first determine, at 304, whether the user making the request is authorized to receive the requested web page (e.g., has the user successfully logged in and is the user requesting a page for which the user has access or administrative rights).  Banga, Hoffman, and Zhang are analogous art because they disclose caching webpages.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Banga and Hoffman with wherein the custom bundle comprises content images presented upon the user logging into the content server as disclosed in Zhang in order to indicate if the request is authorized.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more secure system by being able provide the serving a request for a webpage upon an authentication process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810.  The examiner can normally be reached on Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457